Title: James Madison to Edward Livingston, 29 November 1833
From: Madison, James
To: Livingston, Edward


                        
                            
                                
                            
                            
                                
                                    
                                
                                Novr. 29. 1833
                            
                        
                        J. Madison requests the favor of Mr. Livingston to have the enclosed letter handed to Majr. H. Lee. He begs Mr. L. to accept at the same time assurances of his best respects & cordial regards
                        
                            
                                
                            
                        
                    